Citation Nr: 1419677	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, S-1 distribution.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.  The Veteran was also scheduled for a Video Conference hearing at the RO, pursuant to his request in his May 2011 substantive appeal.  In February 2014, the Veteran, through counsel, withdrew that request.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

In correspondence dated February 20, 2014, prior to the promulgation of a decision by the Board, the Veteran, through counsel, withdrew from appellate review his claim for entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, S-1 distribution.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, S-1 distribution, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(a) (2013).

The RO certified for appeal to the Board the issue of entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, S-1 distribution.  In correspondence faxed to VA on February 20, 2014, Veteran's counsel stated that the Veteran was satisfied with the result of his appeals, and that he wished to withdraw both any outstanding issues on appeal and his pending hearing request.  That written correspondence satisfies the requirements for withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the Veteran's claim for entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, S-1 distribution, and must dismiss the claim.


ORDER

The appeal concerning the issue of entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, S-1 distribution, is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


